This opinion is subject to administrative correction before final disposition.




                                Before
                    GASTON, GERRITY, and MYERS
                       Appellate Military Judges

                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

                         Isaiah S. JONES
                   Corporal (E-4), U.S. Marine Corps
                               Appellant

                             No. 202100297

                        _________________________

                         Decided: 20 January 2022

    Appeal from the United States Navy-Marine Corps Trial Judiciary

                             Military Judges:
                     Nicholas S. Henry (arraignment)
                        Benjamin A. Robles (trial)

 Sentence adjudged 19 July 2021 by a general court-martial convened at
 Marine Corps Air Station Cherry Point and Marine Corps Base Camp
 Lejeune, North Carolina, consisting of a military judge sitting alone.
 Sentence in the Entry of Judgment: reduction to E-1, confinement for
 12 months, and a bad-conduct discharge.

                             For Appellant:
                  Captain Thomas P. Belsky, JAGC, USN
                  United States v. Jones, NMCCA No. 202100297
                               Opinion of the Court

                             _________________________

          This opinion does not serve as binding precedent under
                NMCCA Rule of Appellate Procedure 30.2(a).

                             _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. 1
   The findings and sentence are AFFIRMED.


                                     FOR THE COURT:




                                     RODGER A. DREW, JR.
                                     Clerk of Court




   1   Articles 59 & 66, Uniform Code of Military Justice, 10 U.S.C. §§ 859, 866.


                                            2